DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 and 11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claim 8 is indefinite as there is no upper limit in particle size in reference to the particle size distribution alternatives I, II, and III.           Claim 11 is indefinite in that it does not provide the amount of water to which the processed product of tea is placed onto to provide for the wetting time recited.  It is expected that this would not occur for any amount of water supplied. The original specification employs 500 ml water to 1.5 g of said processed product of tea (paragraph 138).
                                           Claim Rejections - 35 USC § 102
3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.       Claims 1, 2, 4, 5, 10, 12, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 6056949 (Menzi et al) with evidence provided by Wikipedia “Spherical” entry (https://en.wikipedia.org/wiki/Sphericity) and Arasan et al.           Menzi et al discloses a granulated material formed with flavorant and tea powder (e.g. from tea leaves; e.g. col. 4, line 35; use of tea in powder form; e.g. claim 3) which is “spherical or essentially spherical” (e.g. Abstract; cols. 1-11) wherein all of same is considered to fall well within an upper range above the value 0.68 as called for in the instant claims, particularly in view of the relative shapes illustrated in the Wikipedia “Spherical” entry.  None of the images are considered to be at least “essentially spherical” until a value of at least 0.846 (octahedron; see “Sphericity of Common Objects” table), thus meeting sphericity S10 value as called for in instant claims 1, 2, and 4 (regarding the latter, the difference would be less than 0.20 as the granulated material would all be at least above 0.846 in order as such shape would be considered to be viewed as at least substantially spherical to one having ordinary skill in the art viewing the “Sphericity of Common Objects” table.             Regarding claim 10, due to the granulated particles in Menzi et al being “spherical  or essentially spherical” (col. 1, line 6), same would have angle of repose just around 30 degrees as evidenced by Arasan et al (see Fig. 5).             Regarding claim 16, Menzi et al further provides a method for preparing a particulate processed product containing tea  involving preparing said particles from using tea powder (e.g. Examples; claims 1 and 3). 
            Regarding claim 17, Menzi et al further discloses said method conducted using a rotor-type fluidized bed granulator (e.g. col. 1, lines 64-67) which includes a rotor disc (i.e. rotating base plate; col. 1, lines 43-57).           Regarding claims 18 and 19, Menzi et al further discloses the rotor fluidized bed granulator comprising a container (cylindrical vessel); a gap forming part (annular clearance) between the rotor disc and wall of the container (i.e. annular gap); supply of air passing through said gap (see col. 1, lines 43-57); and a nozzle adjacent the gap (e.g. “half way up the fluidized bed”) spraying liquid (spray emulsion that includes water) into the container (Examples).  By forcing air into the vessel through the annular gap, same causes the spinning contents therein (e.g. tea powder) to “fluidize” same, and inherently levitate powder while then spraying same with the water containing emulsion (col. 1, lines 43-57; Examples). 
Claim Rejections - 35 USC § 103
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claims 6, 8, 9, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Patent No. 6056949 (Menzi et al) with evidence provided by Wikipedia “Spherical” entry (https://en.wikipedia.org/wiki/Sphericity) and Arasan et al.            Menzi et al further discloses that the particle size of the granulated particles is between about 20-3000 microns (e.g. col. 2, line 9).  Absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed any values within said recited range including those values meeting the alternative particle size distribution values set forth in claims 6, 8 and 9 as a matter of preference.            Regarding claim 11, Menzi et al further discloses said granulated particles dissolving “rapidly” in hot water (see Example 6).  “Rapidly” is considered to be well within 100 seconds.  Though instant claim 11 applies 1.5 g of granulated particles and Menzi et al is silent regarding same, it would have been further obvious to have employed any amount of said granulated particles to produce such dissolving effect and to have arrived at same through experimentation with accompanying amounts of water.           Regarding claims 13 and 14 and the particular types of teas employed Menzi et al is silent.  However, all of said teas recited in claims 13 and 14 are well-known, and it is not seen where the choice in same would provide for a patentable distinction.  Absent an unexpected result, it would have been further obvious to have employed any of said tea types as a matter of preference depending on, for example, ready availability, lowest cost, or desirability in flavor.                                                 Allowable Subject Matter
7.        Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is an examiner’s statement of reasons for allowance:            The prior art of record and, in particular, Menzi et al, does not disclose or teach a particulate processed product of tea comprising the sphericity value as claimed and in conjunction with 20% mass of the tea particles having fine powders of the size claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
October 20, 2022